Title: John Adlum to Thomas Jefferson, 15 February 1810
From: Adlum, John
To: Jefferson, Thomas


          
            Sir
            Wilton farm near Havredegrace 
                     Feby 15th 1810
          
           your favour of the 7th of October came duly to hand, and I would have answered it sooner to let you know that I would send you the cuttings desired, but I wished, with the answer to send you a bottle of wine made a few days before, the receipt of your letter.
           
		    After it was done fermenting I racked it off and I thought it rather tart, and having read in the memoirs of the Philada Agriculture Society, an account of wine made by Mr Joseph Cooper, wherin he mentions, that having racked off some of his wine which he found too tart, he added some sugar to it and it became the best wine he had made, I did
			 the same, and put three pounds of loaf sugar to nine gallons, (which was all the
			 grape wine
			 I made this year) which caused another fermentation to take place,
			 
                  
                  I
			 then racked it off again, and put about one twelfth part of good French brandy to it, & when it became fine, I found it,
			 (to
			 my great disappointment,) much too rich & sweet, and different from what I made before, wantingit neatness (if I may
          The colour I think rather paler than heretoforre which I think is owing to the grapes not being so ripe as they ought to be.
          There are some peculiarities, different in the cultivation of this grape necessary, with which I will fully acquaint you, when I send you the cuttings.
          
                  You mention that the grape is different from what is commonly called the Fox grape in Virginia—It is a black or deep purple grape, with the pulp of the Fox grape with some of that smell peculiar to such grapes, and the History Mr Bartram gave me of it (is this) a person of the name of Allexander gardener to the late John Penn, formerly Governor of Pennsylvania, discovered the vine growing somewhere near the Schuylkill river, from whence he planted it into Mr Penns garden from which some of them are yet cultivated in & about the neighbourhood of Philada. The berry of the grape is black or a deep purple not quite so large as Fox grapes generally are.
          
                  One bottle of the wine I sent you to Washington by Mr Christie was made from this grape, the other bottle was made from currants, I made three kegs of currant wine two of the red and one of the white
			 currant.
			 After I had the wine fined, two Gentlemen
			 called on me one day, and I asked them to stay to dinner with me as it was near the time I usually dine. one of them was bred in a wine store the other in the habit of drinking good wines, and
			 when I
			 was getting wine for dinner, I drew off a tumbler of the red currant wine, and brought it to them, and asked them what kind of wine that was. after they had tasted it, they both pronounced it to
			 be
			 new madeira; I made some objections, which they endeavoured to argue me out of, and insisted that all new madeira wine had that high colour & the flavour, I took the hint as to the colour,
			 and
			 next morning I put the contents of the three kegs into a madeira quarter cask recently emptyed, and the white currant wine corrected the colour of the red, and the quarter cask communicated in a
			 small degree the smell of the madeira, which afterward puzzld some good judges,  And
			 I believe some that I carried to Philada out of curiosity would have passed for madeira if Mr Sheaf had not detected it, but though he could say it was not madeira, he could not say what it was, but said it was worth two dollars ⅌ gallon. None of the Gentlemen who tasted the wine at that time had the
			 least knowledge of its
                   being a home made wine, and the Fox grape wine I had with me at that time they said was worth one dollar ⅌ bottle. When I mentioned I made the wine, I had a great many applications from different quarters, for a little of the wine to taste, and I generally sent the currant
			 wine, but evaded telling what it was made of by saying it was a mixture the produce of my farm.
			 but a Gentleman from the Island of Jamaica an acquaintance, wished a few bottles to carry home with him as a curiosity, and an American wine. when I gave it to him he put
			 such pointed questions to me as to how it was made the kind of
			 grape &c that I was obliged to tell him it was made of currants, (or be guilty of ill manners.) And after I told him I generally told every person who asked me. And from that time, I never was asked
			 for another bottle. I mention this circumstance to shew you the force of prejudice, for before it was known to be made of currants every one who tasted it said it was a very good wine for this
			 Country and nearer madeira than any wine they had tasted.
			 
                  
                  It was made from a receipt taken from the first Volume of the American
			 Philosophical transactions, with the addition of one sixteenth of
			 very
			 good French brandy added to it. The Fox grape wine had also one sixteenth of brandy in it.
          
                  I intend agreeable to your advice to plant out a number of cuttings this spring, I have only about 50 vines of the kind growing, I had upwards of 1200 foreign vines; but scarcely ever got a good bunch of grapes from them, owing to 
                  in the first instance in the Spring to the rose bugs, who eat the blossoms, and afterward other bugs eat and otherwise injured the grapes, some became mildewed and would not ripen and were subject to such a variety of injuries that I had them grubbed up—
          These native grapes are not subject to any of these accidents or diseases—except when they do not hang in the shade of their own leaves, they are apt to be schorched by the sun, and then they never ripen well—
          I intend sending you the cuttings the first week in March and will send some wine with them. I would have sent you the wine sooner, but as I mentiond above I was disappointed in it—
           
                   It will give me great pleasure at any time to furnish you or any of your friends with cuttings that I have to spare for I think with you it is best to propogate the culture of our native grape in preference to foreign. They are already adapted to our climate, and I have little doubt but that grapes of a good quality for making wine may be found in every State in the Union; I have eat an excellent red grape growing in an Island of Tobys creek a branch of the Allegany river, and I have eat very good white grapes growing along the said river.
			 a 
                  And in the neighbourhood of Presqu Ile, there is a very good black grape of a good size and very juicy, And a person
			 of the name of Hicks who was a prisoner to the Indians when the French had Presqu Ile informed me he assisted in gathering considerable quantities of grapes for the French officers, and that they made considerable quantities of wine of them—I have some 
                     seen grapes there about the size of the Miller Burgundy grapes and grew much like them—Along the North East branch of Susquehanna I have eat of a very good and juicy black grape called there the beach grape, as they grow along the beach of the river between Wyoming & Tyoga, Some of them have a peculiarity different from any grapes that have come under my observation, the branches of the vines are almost every year cut close off by the ice leaving only an old
			 Stump, which puts out shoots and bears grapes the same season. There is also good grapes on the Islands in the Susquehanna between the head of the Tide & Bald Fryar ferry—And if persons living in the neighbourhood of the different kinds of grapes would try experiments in making wine, I have no doubt,
			 but excellent wines may be made in a great many parts of
			 our Country, where the grapes are juicy and not rich add some brandy, where they ripen late and the juice is thick add water and sugar,
			 and if the vines of the best kind of native grapes were cultivated in different parts of the Country with care I have little doubt but that in a few years, wine mi of a good quality might be as plenty and cheap (nearly) as cider—
          I have drank a very decent wine at Mr Thomas Gauls. who lived at spring mill and at Isaac Potts’s at the Valley Forge made out of what they called the fall grape and they both told me that they made about a hogshead every year 
                  nearly from the grapes that grew in their fields and along their fences. By the time you read thus far I expect you must be tired. I shall therefore conclude.
          
            I am Sir With due respect Your most Obedt Servt
            
                  John Adlum
          
        